DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 20 are objected to because of the following informalities:
(claim 14, lines 2-3, 4-5 & 5 [3 occurrences]) “one or more transmitters” should be changed to “one or more pressure transmitters” to provide proper antecedent basis for the limitation “the one or more pressure transmitters” in claim 20.
(claim 20, line 1) “The method of claim 14” should be changed to “The method of claim 15” to provide proper antecedent basis for the limitation “the one or more valves” in lines 1-2.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,391,123.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application presents broader claims which are completely covered by the parent patent.
Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action.
Claims 8 and 14 would be allowable if replaced with the following: 
8.	A non-transitory computer-readable medium comprising instructions that are configured, when executed by a processor, to: receive signals transmitted by one or more pressure transmitters disposed along a flowpath and communicatively coupled to one or more logic solvers; determine a change in a voting logic provided by the one or more pressure transmitters, wherein the voting logic is reduced by failure of one of the one or more pressure transmitters; actuate one or more valves disposed along the flowpath based, at least in part, on feedback from the one or more pressure transmitters; and couple a spare pressure transmitter to the one or more logic solvers to restore the voting logic.
14.	A method for restoring a voting logic of one or more transmitters, comprising: receiving, by a safety instrumented system (SIS), signals transmitted by one or more pressure transmitters disposed along a flowpath and communicatively coupled to one or more logic solvers; determining a change in voting logic in the SIS based on feedback from the one or more pressure transmitters, wherein the voting logic is reduced by failure of one of the one or more pressure transmitters; and coupling a spare pressure transmitter to the one or more logic solvers within the SIS to restore the voting logic.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not appear to anticipate and/or render obvious a system, comprising one or more pressure transmitters disposed along a flowpath and communicatively coupled to one or more logic solvers; and a spare pressure transmitter disposed along the flowpath, wherein the spare pressure transmitter is configured to be selectively coupled to the one or more logic solvers, or a method for restoring a voting logic of one or more transmitters, comprising: receiving, by a safety instrumented system (SIS), signals transmitted by one or more pressure transmitters disposed along a flowpath and communicatively coupled to one or more logic solvers; and coupling a spare pressure transmitter to the one or more logic solvers within the SIS to restore the voting logic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679